DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are presented for the examination.

Claim Objections
3.	Claims 1, 6 are objected to because of the following informalities: “a SDK” should be “a Software Development Kit (SDK)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

4.	Claims 2, 7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

A. The claim language in the following claims is not clearly understood:
	i. As to claims 2, 7, it is uncertain what is meant by “AAR file”< ie, applicant is required to expand this abbreviation>.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hackborn (US 20090113444 A1) in view of Cheng (US 20210026688 A1).

As to claim 1, Hackborn teaches in an information processing apparatus comprising at least one computer processor and executing an operating system including a LMK subsystem(operating system 205 can control the execution of various applications 216 running on the system 200. By, among other things, scheduling when applications may execute instructions on the computing device's processor, para [0036], ln 1-5/ the operating system 130 may predict a pending memory shortage and terminate one or more applications to prevent memory from running out. For example, if the amount of memory currently available drops below a predetermined threshold, the operating system may kill low ranking applications to bring the amount of currently available memory above the threshold, para[0030], ln 7-30) : a non-system application  initiating a foreground service at the beginning of a use case session( the application programs 715 [non-system application ]such as an email, instant messaging, a video service application, a mapping application word processing, spreadsheet, presentation, gaming, mapping, web browsing, JAVASCRIPT.RTM. engine, or other applications, para[0083], ln 1-10/ non-system application] to terminate, para[0066], ln 3-10/ the kernel 212 may rank applications in an application hierarchy 224 according to when an application's associated window was in the foreground of the display and able to receive user input, i.e., when the window was in focus, para[0037], ln 6-20); the non-system application causing the foreground service to create an ongoing notification with the operating system(  an operating system 205 detects a state change in a graphical user interface. In some circumstances, an application monitor 220 may monitor the graphical user interface and note when a new application comes into the foreground of the user interface. In response to the state change, at step 508 the operating system 205 instructs the applications 216 to generate and save state information [ongoing notification], para [0064], ln 1-15), wherein the ongoing notification causes the non-system application to have no lower than a perceptible LMK status during the use case session (After state information [ongoing notification] is generated and saved, the method proceeds to step 315 where the system determines whether a memory shortage exists. If the system determines that memory has run out, the kernel 212 may instruct the application terminator 214 to make memory available by killing one or more applications, para[0051], ln 1-10/ If the telephone runs out of memory, the telephone's operating system may kill one or more background applications to ensure that enough memory is available for use by the foreground application, para[0022], ln 12-20); the non-system application completing the use case session; and the non-system application causing the foreground service to remove the ongoing notification( has finished[completing] using the calendar application[non-system application], the user may choose to return to the document viewing application. When the operating system 130 detects an attempt by the user to return to the document viewing remove] the saved state information[ongoing notification] to the application so that the application may be recreated in the form it was in, or substantially the form it was in, when it was temporarily killed para[0033]-para[0034] / non-system application causing the foreground service to remove the ongoing notification since user returns to the killed application when completing the application, the saved state information of killed application  is removed from storage in order to recreate the application as described above ).  
Hackborn does not teach a non-system application embedded with a SDK initiating a foreground service. However, Cheng teaches a non-system application embedded with a SDK initiating a foreground service( A plurality of applications embedded the SDK may be installed and operate in the terminal, and the operating system may establish data communication connection with the plurality of applications at the same time, para[0055], ln 1-5/ , a target request to the operating system by calling a first application programming interface (API) provided by an embedded software development kit (SDK), the target request being used to indicate the operating system to feedback core information of the processor, para[0008], ln 6-15/ The operating system may feedback the core information to the target application under a case that the application identifier is consistent with the foreground  application identifier, para[0056]/ The target application may be a third-party application embedded with the SDK provided by a developer of the operating system. The target application may be a game application, a video 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Hackborn with Cheng to incorporate the feature of a non-system application embedded with a SDK initiating a foreground service because this  allows data related to an application scenario of the third-party application may be transmitted to the operating system through the SDK, and/or the data related to the operation state of the operating system may also be transmitted to the third-party application through the SDK.
As to claim 6, it is rejected for the same reason as to claim 1 above. 

6.	Claims 2, 4, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hackborn (US 20090113444 A1) in view of Cheng (US 20210026688 A1) and further in view of PALMERI (US 20150074407 A1).

As to claim 2, Hackborn and Cheng do not teach the SDK is embedded into the non-system application by including an AAR file in the non-system application. However, PALMERI teaches the SDK is embedded into the non-system application by including an AAR file in the non-system application (The Layer Android SDK is built using the new Android build system. The Android SDK is available via an AAR or JAR file hosted on Github (https://github.com/layerhq/releases-android). To install the SDK, perform the one of following (either for local JAR or remote AAR), para [0317]).  

As to claim 4, PALMERI teaches the operating system is the Android mobile operating system (para [0022]/ para [0026]) for the same reason as to claim 2 above.
As to claims 7, 8, 9, they are rejected for the same reason as to claims 2, 4 above

7.	Claims 3, 5, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hackborn (US 20090113444 A1) in view of Cheng (US 20210026688 A1) and further in view of Wang (US 20200028961 A1).

As to claim 3, Hackborn and Cheng do not teach the use case is executed by the non-system application and at least one system application. However, Wang teaches the use case is executed by the non-system application and at least one system application (Applications may include system applications and third party applications. Components may be programs that complete certain functions. Generally, a component has a narrower range of functions than an application. One application may include many components. A file folder may include entries to one or more applications. For example, a file folder may include one or more application icons. Thus, multiple applications may be effectively organized according to functions, use habits, or other such factors for the convenience of the user, para [0030], ln 9-25).

As to claim 5, Wang teaches the non-system application performing an action that brings a system application to the foreground (para [0030], ln 9-25/ para [0050]) for the same reason as to claim 3 above.  
As to claim 11, it is rejected for the same reason as to claim 5 above.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hackborn (US 20090113444 A1) in view of Cheng (US 20210026688 A1) and further in view of KIM (US 20160371124 A1). 

As to claim 10, Hacborn and Cheng do not teach. However, Kim teaches the electronic device comprises a point of sale device (an electronic device may include at least one of various medical devices (e.g., various portable medical measurement devices (e.g., a blood glucose measuring device, a heart rate measuring device, a blood pressure measuring device, a body temperature measuring device, or the like)…a point of sales (POS) device of a store para [0032], ln 17-30).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention was made to modify the teaching of Hackborn and Cheng with KIM to incorporate the feature of a point of sale device (an electronic device may include at 
                                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free)?
                                    /LECHI TRUONG/                                                   Primary Examiner, Art Unit 2194